PER CURIAM.
The material facts in this case which control the decision are exactly parallel with those shown in the cases of Luman W. Goodenough, Trustee, v. United States, 19 F.Supp. 254, decided by this court May 3, 1937. Following the opinion in those cases, we hold that plaintiffs are entitled to recover that part of the overpayment determined by the Board of Tax Appeals which has not been refunded. Judgment will be rendered in favor of the plaintiffs for $356,179.91 with interest according to law from December 15, 1920.